DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
Claims 1-15 have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonner (US 4,138,156).  Bonner discloses a femoral link (fig. 9: 22’) extending in a direction where a wearer's femoral region extends, and configured to be connected with the wearer's femoral region; a crural link (fig 9: 26’) extending in a direction where a wearer's crural region extends, and configured to be connected with the wearer's crural region, and including a housing (fig. 9: 34’): that is coupled at an upper end thereof to a lower end of the femoral link to be rotatable relative thereto, and a sliding part (fig. 11: 36’) that is slidably coupled to the housing in a direction in which the housing extends; and a limiting device (fig. 11: the slot within 36’ and its upper and lower ends act as a limiting device) operated in conjunction with a relative rotation between the femoral link and the crural link to allow the sliding part sliding in the housing to slide up and down, and to prevent sliding between the sliding part and the housing in .
As concerns claim 8, Bonner discloses a transmission link (fig. 5: 40) connected at a first end thereof to be associated with the relative rotation between the femoral link and the crural link, and connected at a second end thereof to the sliding part, thus converting a rotating motion associated with the relative rotation between the femoral link and the crural link into a linear motion of the sliding part.
As concerns claim 15, Bonner discloses a first elastic body (fig. 5: 40) positioned between the housing and the sliding part and applying an elastic force to allow the sliding part to slide upwards with respect to the housing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonner in view of Mason et al. (US 7,235,059) (“Mason”).  Bonner does not teach a stopper and a rotation prevention protrusion.  However, Chiang teaches a stopper (fig. 13: 92) engaging with the lower end of the femoral link to rotate integrally with the femoral link; and a rotation preventing protrusion (fig. 12: 128) provided on the upper end of the crural link to prevent the stopper from being rotated such that an angle between the femoral link and the crural link is less than the seating angle (as shown in fig. 13).  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to modify the prior art of Bonner .
As concerns claim 3, Bonner, as modified, teaches wherein coupling protrusions (fig. 12: 68) are formed on the lower end of the femoral link to protrude outwardly at a plurality of angular points in a direction where the femoral link is rotated relative to the crural link, and wherein the stopper engages with an associated coupling protrusion to rotate integrally with the femoral link, and changes the seating angle depending on an angular point of the coupling protrusion engaging with the stopper.

Allowable Subject Matter
Claims 4-7 and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art references of Bonner and Mason fail to teach at least a rotary ring rotatable relative to the femoral link which slides the sliding part (claim 4), wherein the limiting device comprises: through holes formed on both sides of the housing surrounding both sides of the sliding part; and fixing bodies moved integrally in a sliding direction of the sliding part, and coupled slidably to both sides of the sliding part in the sliding part, wherein the fixing bodies slide to both sides of the sliding part to be inserted into the through holes(claim 6), a rotary ring coupled to the femoral link to be rotatable with the femoral link with an internal gear coupled to the rotary link meshing with an external gear causing the transmission link to slide the sliding part as the gear rotates (claim 9), or a contact link rotatable at a first end to the lower end of the crural link and moveable by the sliding part to have the second end come into contact with the ground (claim 10).
Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record absent hindsight.  Accordingly, claims 4-7 and 9-14 overcome the prior art of record and are deemed allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231.  The examiner can normally be reached on Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636